*390RESOLUCIÓN
La peticionaria Olga M. Martínez Rodríguez solicitó la baja voluntaria del ejercicio de la abogacía el 14 de julio de 2004. Así lo autorizamos mediante Resolución de 13 de enero de 2005, registrada y notificada el 18 de ese mes. El 10 de marzo de 2005 solicitó su readmisión, puesto que a partir de junio de 2005 residiría nuevamente en Puerto Rico. Examinada la moción de readmisión al ejercicio de la abogacía, se autoriza su reinstalación, previo el pago de la cuota del Colegio de Abogados y la fianza notarial correspondientes.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo